MEMORANDUM **
This is a petition for review from the denial of petitioner’s application for cancellation of removal.
Respondent’s motion for summary disposition is granted because the questions raised by this petition for review are so insubstantial as not to require further argument. See United, States v. Hooton, 693 F.2d 857, 858 (9th Cir.1982) (per curiam) (stating standard).
The Immigration Judge found that petitioner was ineligible for cancellation of removal because she failed to meet the ten years continuous physical presence requirement. See 8 U.S.C. § 1229b(b)(l)(A). Petitioner does not dispute that she left the United States in June 1991 and did not return until November 1992 — a period of more than 90 days — and that she was served with a Notice to Appear in November 2001. See 8 U.S.C. § 1229b(d)(l) (period of continuous physical presence ends with service of Notice to Appear); § 1229b(d)(2) (departure from the United States for more than 90 days or 180 days in the aggregate, breaks period of continuous physical presence).
All other pending motions are denied as moot. The temporary stay of removal and voluntary departure confirmed by Ninth Circuit General Order 6.4(c) and Desta v. Ashcroft, 365 F.3d 741 (9th Cir.2004), shall continue in effect until issuance of the mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir. R. 36-3.